DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “the internal layers”, line 6 are in additional to “an internal layer” previously recited in the claim. It is unclear how many internal layers are being claimed. Further, there is no antecedent basis for “the external layers” in the claim.
It is noted that this limitation has not been addressed in the amendment to overcome this rejection.

Claims 1 and 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the ends” is unclear as to what is required of the external and/or internal layer, there is insufficient antecedent basis for this limitation in the claim. It is unclear what “the ends” are in relation to the clothing item, is this edges, end portions, etc?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sneath et al. (US2018/0177248) in view of Jaeger (US 2003/0033656).
In regard to claim 1, Sneath teaches an internal layer (inner shell: 58), made of vapor-permeable material (paragraph 0034), which faces the body of the user (figure 5 and 7 when worn or positioned), an external layer (outer shell: 56), which is opposite with respect to said internal layer (figures 5 and 7), a collar (see annotated figure 5 below: portion of jacket as boxed in figure 5 that forms part of garment that frames or wraps around the neck of the user), a hybrid portion (see annotated figure 5 below), the internal layer comprises at least partially the hybrid portion (see annotated figure 5), the hybrid portion being located in a region of the collar of said item of clothing (see annotated figure 5 below: portion of jacket as boxed in figure 5 that forms part of garment that frames or wraps around the neck of the user), and an interspace between said internal layer and said external layer (see annotated figure 7 below), wherein the hybrid portion includes at least one open region (see annotated figure 7 below), and wherein said hybrid portion is configured to be at least partially out of contact with the body of the user (when not worn or placed against body, would be out of contact with user’s body). 

    PNG
    media_image1.png
    487
    564
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    666
    317
    media_image2.png
    Greyscale

 	However, Sneath fails to teach at least one tape which is applied between the ends of the said internal layer and of said external layer, a first end of the at least one tape being fixed to the internal layer by a stitched seam and a second end of the at least one tape being fixed to the external layer by a stitched seam so as to provide separation between the internal layer and the external layer. 
 	Jaeger teaches a ventilation opening for a front panel of a clothing article, wherein the ventilation opening comprises an opening extending through the front panel layer(s) from the interior to exterior of the clothing article (see figure 3, front layers 14 and 16) (Sneath teaches the clothing front panel comprising internal and external layers), wherein at least one tape (strip: 26) which is applied between the ends of clothing layer(s) of the front panel (see figure 3, front panel portion 14 and 16), a first end of the at least one tape (26) being fixed to the internal layer by a stitched seam (upper seam 32 connects tape/strip: 26 to front panel 16, which would include external and internal layers of Sneath) and a second end of the at least one tape being fixed to the external layer by a stitched seam so as to provide separation between the internal layer and the external layer (lower seam 22 connecting tape/strip: 26 to front panel 14, which would include external and internal layers of Sneath so as to separate the internal and external layer of front panels 14 and 16 via tape/strip: 26 at ventilation opening). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the ventilated clothing article of Sneath with the additional water and wind proof vents as taught by Jaeger, since the clothing article of Sneath provided with a/an additional vent(s) in the front panel would provide a clothing article with vents that provide for ventilation while still providing water and wind resistance (Jaeger: paragraph 0006).

 	In regard to claim 2, Sneath teaches wherein said interspace includes spacer means which are arranged between the internal layer and the external layer (spacer means is three-dimensional mesh: 48 as illustrated in figure 7 and paragraph 0035).  

 	In regard to claim 3, Sneath teaches wherein said spacer means (48) are monolithic with said internal layer (spacer means is internal layer at 50 in figure 7).  

 	In regard to claim 5, Sneath teaches wherein said open region is covered by a layer of breathable and/or perforated material (three-dimensional mesh: 48), which has a higher vapor permeability than the material of which the rest of said internal layer is made (paragraphs 0034 and 0035).  

 	In regard to claim 7, Sneath teaches wherein said open region can be at least partially closed (see annotated figures 5 and 7 the garment can be zipped closed to partially close open region 50 from outside view).  

 	In regard to claim 10, Sneath teaches wherein said open region comprises a first portion and a second portion which during use are directed respectively toward the user and toward the outside environment (open region as annotated in figure 7 above, has a first and second portion (inner half vs. outer half) that can be directed towards the user or away from the user as desired).  

 	In regard to claim 11, Sneath teaches wherein said open region on said internal layer is arranged on the upper end of the collar (see annotated figure 5 above).  

 	In regard to claim 12, Sneath teaches wherein said external layer has at least one opening (opening to hood, arms and waist: see figure 1).  

 	In regard to claim 15, Sneath teaches an internal layer (inner shell: 58), made of vapor-permeable material (paragraph 0034), which faces the body of the user (figure 5 and 7 when worn or positioned), an external layer (outer shell: 56), which is opposite with respect to said internal layer (figures 5 and 7), a collar (see annotated figure 5 above: portion of jacket as boxed in figure 5 that forms part of garment that frames or wraps around the neck of the user) a hybrid portion (see annotated figure 5 above), the internal layer comprises at least partially the hybrid portion (see annotated figure 5), the hybrid portion being located in a region of the collar of said item of clothing (see annotated figure 5 above: portion of jacket as boxed in figure 5 that forms part of garment that frames or wraps around the neck of the user), and an interspace between said internal layer and said external layer (see annotated figure 7 above), wherein the hybrid portion includes at least one open region (see annotated figure 7 above), and wherein said hybrid portion is configured to be at least partially out of contact with the body of the user (when not worn or placed against body, would be out of contact with user’s body); wherein said interspace includes spacer means which are arranged between the internal layer and the external layer (spacer means is three-dimensional mesh: 48 as illustrated in figure 7 and paragraph 0035) and wherein a portion of the internal layer includes the spacer means (see annotated figure 7 above: spacer means is 48) and extends at least over an entirety of the open region (see annotated figure 7 above).
 	However, Sneath fails to teach at least one tape which is applied between the ends of the said internal layer and of said external layer, a first end of the at least one tape being fixed to the internal layer by a stitched seam and a second end of the at least one tape being fixed to the external layer by a stitched seam so as to provide separation between the internal layer and the external layer. 
 	Jaeger teaches a ventilation opening for a front panel of a clothing article, wherein the ventilation opening comprises an opening extending through the front panel layer(s) from the interior to exterior of the clothing article (see figure 3, front layers 14 and 16) (Sneath teaches the clothing front panel comprising internal and external layers), wherein at least one tape (strip: 26) which is applied between the ends of clothing layer(s) of the front panel (see figure 3, front panel portion 14 and 16), a first end of the at least one tape (26) being fixed to the internal layer by a stitched seam (upper seam 32 connects tape/strip: 26 to front panel 16, which would include external and internal layers of Sneath) and a second end of the at least one tape being fixed to the external layer by a stitched seam so as to provide separation between the internal layer and the external layer (lower seam 22 connecting tape/strip: 26 to front panel 14, which would include external and internal layers of Sneath so as to separate the internal and external layer of front panels 14 and 16 via tape/strip: 26 at ventilation opening). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the ventilated clothing article of Sneath with the additional water and wind proof vents as taught by Jaeger, since the clothing article of Sneath provided with a/an additional vent(s) in the front panel would provide a clothing article with vent(s) that provide for ventilation while still providing water and wind resistance (Jaeger: paragraph 0006).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sneath et al. (US 2018/0177248) and Jaeger (US 2003/0033656) and in further view of Wise et al. (US 2005/0204448).
Sneath and Jaeger teach a clothing item as described above in claim 1. However, Sneath and Jaeger fails to teach said open region being covered by a layer of material that is sensitive to temperature and humidity variations. Sneath teaches the open region being covered by a three-dimensional mesh.
In regard to claim 6, Wise et al. teaches a clothing items that are made out of materials that are sensitive to temperature and humidity variations (paragraph 0009).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have constructed the three-dimensional mesh of Sneath in the material that is sensitive to temperature as taught by Wise et al., since the three-dimensional mesh of Sneath constructed out of a temperature sensitive material would provide a three-dimensional mesh with an ability to increase it’s opening size depending upon heat temperature to better cool the user during use.
 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sneath et al. (US 2018/0177248) and Jaeger (US 2003/0033656) and in further view of Bittler et al. (US 7,540,037).
 	Sneath and Jaeger teach a clothing items as detailed above in claim 1. However, Sneath and Jaeger fails to teach said internal layer has a plurality of secondary open regions, which are covered by a layer of breathable and/or perforated material, which has a higher vapor permeability than the material of which the rest of said internal layer is made; and wherein said secondary openings are located at the regions of higher perspiration.  
 	In regard to claims 8-9, Bittler et al. teaches a clothing item wherein the internal layer has a plurality of secondary open regions (openings in which mesh 53 is placed in an internal lining of Sneath), which are covered by a layer of breathable and/or perforated material (mesh: 53), which has a higher vapor permeability than the material of which the rest of said internal layer is made (see shell permeability vs. mesh permeability of 53: column 6, lines 28-42); and wherein said secondary openings are located at the regions of higher perspiration (figure 3).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the clothing item of Sneath and Jaeger with additional vents as taught by Bittler et al. on the front panels, since the clothing item of Sneath provided with additional vents having an exterior opening and an interior mesh panel would provide adjustable ventilation portions that the user can activate as needed during use. Here, we are adding well-known ventilation openings in a jacket article (Bittler) to the well-known ventilation jacket of Sneath to provide a jacket with even greater ventilation control during use.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sneath et al. (US 2018/0177248) and Jaeger (US 2003/0033656) and in further view of in view of Braun (US 7,171,695).
 	Sneath and Jaeger teach a clothing item as detailed above in claim 1. However, Sneath and Jaeger fail to teach wherein said external layer has a first opening at the dorsal region and a second opening at the top of the shoulders.
 	In regard to claim 13, Braun teaches a clothing jacket wherein the external layer has a first opening at the dorsal region and a second opening at the top of the shoulders (see shoulder vents: 34 in figure 1 and back vent: 42 in figure 2).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the clothing jacket of Sneath and Jaeger with the vents on the upper shoulders and back as taught by Braun, since the clothing jacket of Sneath provided with multiple vents would provide a jacket that allows for adjustable ventilation as needed by the wearer during use to remain cool.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sneath et al. (US 2018/0177248) in view of Bay (US 2009/0077710). 
 	In regard to claim 14, Sneath teaches an internal layer (inner shell: 58), made of vapor-permeable material (paragraph 0034), which faces the body of the user (figure 5 and 7 when worn or positioned), an external layer (outer shell: 56), which is opposite with respect to said internal layer (figures 5 and 7), a collar (see annotated figure 5 below: portion of jacket as boxed in figure 5 that forms part of garment that frames or wraps around the neck of the user), a hybrid portion (see annotated figure 5 below), the internal layer comprises at least partially the hybrid portion (see annotated figure 5), the hybrid portion being located in a region of the collar of said item of clothing (see annotated figure 5 below: portion of jacket as boxed in figure 5 that forms part of garment that frames or wraps around the neck of the user), and an interspace between said internal layer and said external layer (see annotated figure 7 below), wherein the hybrid portion includes at least one open region (see annotated figure 7 below), and wherein said hybrid portion is configured to be at least partially out of contact with the body of the user (when not worn or placed against body, would be out of contact with user’s body); and wherein at the collar, said internal layer is constituted by multiple portions joined by a stitched seam (inner shell 58 and three-dimensional mesh 48 are joined by seams: 58a, 58b; paragraph 0033 and annotated figure below detailing the collar) and in that said external layer is constituted by multiple portions which are joined via stitched seams6Docket No. 533629USPreliminary Amendment and pockets attached to the external layer at the collar (outer layer as illustrated in figure 1 detailing pockets and paragraph 0037, see chest pockets in figure 1 which correspond the to collar of the garment as annotated in figure below), said stitched seam for mutually joining said portions of said internal layer not directly engaged with portions of said external layer (paragraph 0033 details stitches 58a, 58b do not interact with said external layer).
 	While Sneath teaches pockets attached to the upper front portion of the garment in the collar portion (see figure 1), Sneath fails to specifically teach stitched seams for mutually joining said pocket portions of the external layer together not directly engaging with portions of said internal layer.
 	Bay teaches zippered openings to pockets in an upper outer layer of a garment, wherein the zippers are stitched via seams to the perimeter of the outer layer opening and not to the interior layer (paragraph 0033).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pocket openings of Sneath with zippers attached via stitched seams to the outer layer of the garment as taught by Bay, since the pockets of Sneath provided with zipper openings attached to the exterior layer would create a seam that would not be sewn with the inner layer of the garment, creating a pocket opening with a releasable fastening means to hold items when not in use. Here we are taking a well-known jacket with pockets (Sneath) and providing a well-known sewn zipper fastener attached to the pockets (Bay) to create a pocket that can be sealed and unsealed as desired.

    PNG
    media_image3.png
    487
    564
    media_image3.png
    Greyscale


 

    PNG
    media_image2.png
    666
    317
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 11/04/22 have been fully considered but they are not persuasive. 
Applicant remarks that Sneath fails to teach the tape limitation amended into claims 1 and 15. 
It is noted that the reference to Jaeger (US 2003/0033656) has been brought into the rejection as detailed above to teach this limitation.

Applicant remarks that Sneath in view of Bay fail to teach seams connecting panels of the internal layer and the external layer that do not directly engage each other in the collar. 
Sneath teaches the chest pocket structure in the external layer and the hybrid portion in the internal layer, being the seams that are not the same on the internal and external layers. The hybrid portion is seamed to the internal layer by stitched seams (see paragraph 0033) and the chest pockets of Sneath are located in the collar, as detailed in annotated figure above, and the pocket openings and attachments (zippers) would not have the same stitched seam attachment on the internal layer as taught by Bay and detailed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 forms submitted herewith. The cited prior art to Ingram (US 11,406,148) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732